Case 20-41308       Doc 368    Filed 04/23/20 Entered 04/23/20 14:04:19       Main Document
                                           Pg 1 of 4


                            UNITED STATES BANKRUPTCY
                            COURT EASTERN DISTRICT OF
                            MISSOURI EASTERN DIVISION

 In re:                                       )     Chapter 11
                                              )
 FORESIGHT ENERGY LP, et al.,                 )     Case No. 20-41308-659
                                              )
                       Debtors.               )     (Jointly Administered)
                                              )
                                              )     Related Docket No.: 123

     DECLARATION AND DISCLOSURE STATEMENT OF ROBERT M.
   SELLARDS ON BEHALF OF BAILES CRAIG YON & SELLARDS, PLLC

          I, Robert M. Sellards, declare and say:

          1.    I am an attorney and partner at Bailes Craig Yon & Sellards, PLLC,

located at 401 Tenth Street, Suite 500, Huntington, WV 25701 (the “Firm”).

          2.    Foresight Energy LP and its affiliated debtors and debtors in possession

in the above-captioned cases (the “Debtors”) have requested that the Firm provide

certain legal services to the Debtors (the “Services”), and the Firm has consented

to provide those Services.

          3.    The Firm may have performed services in the past and may perform

services in the future, in matters unrelated to these chapter 11 cases, for persons that

are parties in interest in the Debtors’ chapter 11 cases. As part of its customary

practice, the Firm is retained in cases, proceedings, and transactions involving many

different parties, some of whom may be represented or be claimants or employees of

the Debtors, or other parties in interest in these chapter 11 cases. The Firm does not

perform services for any such person in connection with these chapter 11 cases. In

addition, the Firm does not have any relationship with any such person, such

person’s attorneys, or such person’s accountants that would be adverse to the Debtors
Case 20-41308     Doc 368    Filed 04/23/20 Entered 04/23/20 14:04:19        Main Document
                                         Pg 2 of 4


or their estates with respect to the matters on which the Firm is to be retained.

      4.       Neither I nor any partner or associate of the Firm, insofar as I have been

able to ascertain, holds or represents any interest adverse to the Debtors or their

estates with respect to the matters on which the Firm is to be employed.

      5.       Neither I nor any partner or associate of the Firm has agreed to share or

will share any portion of the compensation to be received from the Debtors with any

person other than partners and associates of the Firm.

      6.       The Debtors do not owe the Firm any monies for any prepetition services.

      7.       The Firm is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of that inquiry, or at any time during

the period of its employment, if the Firm should discover any facts bearing on the

matter described herein, the Firm will supplement the information contained in this

Declaration.

      8.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under

the laws of the United States of America that the foregoing is true and correct, and

that this Declaration was executed on April 23, 2020.




                                               Robert M. Sellards, Esquire
Case 20-41308      Doc 368    Filed 04/23/20 Entered 04/23/20 14:04:19     Main Document
                                          Pg 3 of 4


                           UNITED STATES BANKRUPTCY
                           COURT EASTERN DISTRICT OF
                           MISSOURI EASTERN DIVISION

 In re:                                       )   Chapter 11
                                              )
 FORESIGHT ENERGY LP, et al.,                 )   Case No. 20-41308-659
                                              )
                      Debtors.                )   (Jointly Administered)
                                              )
                                              )   Related Docket No. 123

                             RETENTION QUESTIONNAIRE

 To Be Completed by Professionals Employed By: Foresight Energy LP, et al.

 (the “Debtors”) DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
 RETURN IT FOR FILING BY THE DEBTORS TO:

 Paul,Weiss, Rifkind, Wharton & Garrison
 LLP 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Alice Belisle Eaton and Patrick M. Steel

 All questions must be answered. Please use “none,” “not applicable,” or “N/A” as
 appropriate. If more space is needed, please complete on a separate page and
 attach.


 1.       Name and address of firm:

          Bailes Craig Yon & Sellards, PLLC
          401 Tenth Street, Suite 500
          Huntington, WV 25701
          Date of retention: Match 17, 2020

 2.       Brief description of services to be provided:

          Serve as local counsel in a civil action brought by Debtors in the United States
          Federal Court for the Eastern District of Kentucky.

 3.       Arrangements for compensation (hourly, contingent, etc.)

          Hourly
Case 20-41308            Doc 368   Filed 04/23/20 Entered 04/23/20 14:04:19   Main Document
                                               Pg 4 of 4


          (a) Range of hourly rates (if applicable):
                         • Partners/Of Counsel:       $300 per hour
                         • Associates:                $200 per hour
                         • Paralegals:                $135 per hour
          (b) Estimated average monthly compensation based on prepetition retention
          (if firm was employed prepetition): N/A


 4.       Prepetition claims against any of the Debtors held by the firm:

          N/A

 5.       Prepetition claims against any of the Debtors held individually by any
          of the firm’s professionals:

          N/A

 6.       Stock of any of the Debtors currently held by the firm:


          N/A

 7.       Stock of any of the Debtors currently held individually by any of the firm’s

          N/A

 8.       Disclose the nature and provide a brief description of any interest adverse to
          the Debtors or to their estates for the matters on which the firm is to be
          employed.

          N/A

 9.       Name of individual completing this form:
          Robert M. Sellards




                                                  6
 Doc#: US1:13469763v10
